              Case 2:13-cv-01099-APG-VCF Document 145 Filed 03/31/21 Page 1 of 3


 1   AARON D. FORD
       Attorney General
 2   Katrina A. Samuels (Bar. No. 13394)
       Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., Ste. 3900
     Las Vegas, NV 89101
 5   (702) 486-3770 (phone)
     (702) 486-2377 (fax)
 6   KSamuels@ag.nv.gov
     Attorneys for Respondents
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                           DISTRICT OF NEVADA
10    RICHARD WALKER,
                                                            Case No. 2:13-cv-01099-APG-VCF
11             Petitioner,
                                                                   UNOPPOSED MOTION FOR
12      vs.                                                        ENLARGEMENT OF TIME
                                                               TO FILE RESPONSE IN SUPPORT OF
13    DWIGHT NEVEN, et al.,                                   ANSWER TO GROUND B OF WALKER’S
                                                               AMENDED PETITION FOR WRIT OF
14                                                                     HABEAS CORPUS
               Respondents.                                               (ECF NO. 143)
15                                                                     (FIRST REQUEST)
16             Respondents move this Court for an enlargement of time of 45 days from the current due date of

17   April 2, 2021, in which to file a Response to Walker’s Reply (ECF No. 143). This Motion is made

18   pursuant to FED. R. CIV. P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based upon the attached

19   declaration of counsel.

20             This is the first enlargement of time sought by Respondents and is brought in good faith and not

21   for the purpose of delay.

22             DATED March 30, 2021.

23                                                  Submitted by:

24                                                  AARON D. FORD
                                                    Attorney General
25
                                                    By:      /s/ Katrina A. Samuels
26                                                        Katrina A. Samuels (Bar. No. 13394)
                                                          Deputy Attorney General
27

28



                                                     Page 1 of 3
           Case 2:13-cv-01099-APG-VCF Document 145 Filed 03/31/21 Page 2 of 3


 1                                   DECLARATION OF KATRINA SAMUELS

 2   STATE OF NEVADA )
                     ) ss:
 3   COUNTY OF CLARK )
 4           I, Katrina A. Samuels, being first duly sworn under oath, depose and state as follows:

 5           1.         I am an attorney licensed to practice law in all courts within the State of Nevada and am

 6                      employed as a Deputy Attorney General in the Office of the Nevada Attorney General. I

 7                      have been recently assigned to represent Respondents in Richard Walker v. Dwight Neven,

 8                      et al., Case No. 2:13-cv-01099-APG-VCF, and as such, have personal knowledge of the

 9                      matters contained herein.

10           2.         This motion is made in good faith and not for the purpose of delay.

11           3.         The Response to Walker’s Reply is currently due on Friday, April 2, 2021.

12           4.         I have been unable with due diligence to timely complete the Response.

13           5.         In light of the global pandemic caused by COVID-19, our office has transitioned to a

14   work-from-home model that continues to the present and as a result, Respondents are still experiencing

15   varying network connectivity issues. In addition, Respondents have other responses with deadlines that

16   were already in place before Respondents were ordered to Respond to Walker’s remaining claim. Due to

17   varying levels of network access and instantaneous deadlines, I request a 45-day enlargement of time, up

18   to and including May 17, 2021, to file our Response.

19           6.         I communicated with counsel for Walker regarding this extension and she does not object

20   to this request.

21           7.         Based on the foregoing, I respectfully request an enlargement of time of 45 days from the

22   current due date, up to and including May 17, 2021, to file the Response to Walker’s Reply.

23           I declare under penalty of perjury that the foregoing is true and correct.

24           Executed on this 30th day of March 2021.

25                                                              /s/ Katrina A. Samuels
                                                             Katrina A. Samuels (Bar No. 13394)
26   IT IS SO ORDERED:                                       Deputy Attorney General
27
            March 31, 2021
     Dated:__________________
28
                                                              ________________________
                                                              ANDREW P. GORDON
                                                              UNITED STATES DISTRICT JUDGE
                                                       Page 2 of 3
          Case 2:13-cv-01099-APG-VCF Document 145 Filed 03/31/21 Page 3 of 3


 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed the foregoing Unopposed Motion for Enlargement of

 3   Time to File Response in Support of Answer to Ground B of Walker’s Amended Petition for Writ Of

 4   Habeas Corpus (ECF No. 143) (First Request) with the Clerk of the Court by using the CM/ECF system

 5   on March 30, 2021.

 6          The following participants in this case are registered CM/ECF users and will be served by the

 7   CM/ECF system:

 8          Lisa A. Rasmussen, Esq.
            Law Office of Lisa Rasmussen
 9          601 South Tenth Street, Suite 100
            Las Vegas, NV 89101
10          Email: Lisa@LRasmussenLaw.com
11

12

13
                                                     /s/ M. Landreth
14                                              An employee of the Office of the Attorney General
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                 Page 3 of 3
